Powers, J.
The complainant, as administrator with the will annexed of Harriet W. Norcross, has received the amount of a life insurance policy issued to lier husband, Joseph N. Norcross, and brings this bill for a construction of her will and of said policy.
Joseph N. Norcross on Dec. 15, 1888, procured said policy of insurance upon his life for the sum of $1000.00, which, by the express terms of the policy, was payable upon his death to his wife Harriet W. Norcross, if living, and if deceased to her executors, administrators, or assigns. Harriet W. Norcross died January 21, 1892, leaving a will, dated May 5, 1887, by which she devised and bequeathed all her estate to her said husband. Nov. 4, 1901, Joseph died intestate, leaving a wife and children by a second marriage. The question presented is, whether the proceeds of the policy pass under the will, and are to be paid over to the legal representative of the husband, or should be distributed as intestate property, one-half to the estate of the husband, and one-half to the heir-at-law of the said Harriet.
It is settled by the great weight of authority that a policy of life insurance, the moment it is issued, creates a vested interest in the beneficiary therein named. Hooker v. Sugg, 102 N. C. 115, and note to the same in 11 Am. St. Rep. 717, 721, 3 L. R. A. 217; May on Ins. § 390; Con: Life Ins. Co. v. Palmer, 42 Conn. 60, 19 Am. Rep. 530; Voss v. Conn. Mutual Life Ins. Co., 119 Mich. 161, 44 L. R. A. 689; Harley v. Heist, 86 Ind. 196, 44 Am. Rep. 285; Cent. Nat’l Bank v. Hume, 128 U. S. 195; Am. & Eng. Ency. of Law, 987; Small v. Jose, 86 Maine, 120. Such, in this case, was the plainly expressed intention of the parties to the contract, which pro*35vided that in ease of the predecease of the beneficiary the amount of the policy should be payable to her “executors, administrators, and assigns.” Both the defendants at bar claim under the beneficiary, and it cannot be seriously contended that she took such an interest as could be inherited, but not devised.
In determining whether the beneficiary’s interest under the policy passed by the devise to her husband, the result is not affected by the fact that the policy was not in existence at the date of the will. Her interest under the policy vested the moment it was issued. The will took effect at her decease, and operated upon the property then owned by her. No more comprehensive terms could be used than those employed by the testatrix. She devised and bequeathed to her husband “his heirs and assigns forever, all the estate, real, personal, and mixed, wherever found and however situate, whereof I die seized and possessed.” By this very language it was held in Small v. Jose, supra, that the testator evidently meant to include all kinds of rights that were transmissible. For still greater certainty however the testatrix adds, “I desire and intend all my property at my death to pass to the said Joseph N. Norcoss, to be held by the said Joseph, his lieix’s and assigns forever.” An intention so plainly and aptly expressed cannot be disregarded. The proceeds of the policy in the hands of the complainant passed under the will, and are to be paid over by him to the legal representative of Joseph N. Norcross, after deducting the costs of administration, and costs and reasonable counsel fees of these proceedings, which should be allowed to the complainant. A decree is to be entered in accordance with this opinion.

So ordered.